Title: From George Washington to Samuel Huntington, 4 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West Point 4th October 1779
        
        I had the honor of receiving your Excellency’s letter of the 26th and 27th ultimo at half after twelve OClock yesterday. Immediately upon the Receipt of it, I set about concerting the measures necessary for a cooperation with His Excellency the Count D’Estaing, agreeable to the powers vested in me by the Resolve of Congress of the 26th ulto.
        
        I have called upon the State of Massachusetts for 2000 Militia—Connecticut for 4000—New York for 2500—New Jersey for 2000 and Pennsylvania for 1500. the last is below the quota that she ought to furnish in proportion to her strength, but I was induced to make a requisition of that number only, upon a consideration, that we shall be obliged to call largely upon that State for the means of transportation of provision and supplies of all kinds. I have also taken the liberty, to press the States abovementioned, to use the most vigorous exertions in procuring supplies of provision, especially of Flour, for the want of which, I fear we shall be much embarrassed, should we draw such a head of Men together as will be necessary to give our operations a tolerable prospect of success.
        I have not heard from General Sullivan, but by report, since the 30th August. I have however dispatched an Express to him (upon a supposition that he has compleated the object of his expedition and is upon his return) desiring him to hasten his march, and directing him to leave as few Men as he possibly can in the frontier Garrisons. I have also wrote to Genl Gates, desiring him to hold all the Continental troops under his command ready to march this way, should the Count D’Estaing, upon settling a plan of operations, determine upon an attempt against New York: But as there is a possibility that he may, upon being made acquainted with the numbers and situation of the enemy, prefer an attack upon Rhode Island, I have desired General Gates to be looking towards and preparing for such an event. I had, upon the first report of the Counts standing towards this Coast, stationed Major Lee in Monmouth with a letter for him, to be carried on board upon his first appearance, in which, I informed him of the enemy’s force by Sea and land—their position at that time—and pointed out to him the measures which I thought it would be most advantagious for him to pursue upon his arrival. I am preparing fresh letters for him, in which, I shall inform him fully of all posterior Events, and the measures I am taking for a cooperation. I am also engaging and sending down proper pilots to him.
        I have taken the liberty to countermand the march of Colo. Clarke with the two Regiments of North Carolina, upon a presumption, that, from the favorable aspect of affairs to the Southward, I shall stand justifiable for such a measure.
        I observe by a Resolve of Congress lately transmitted to me, that three of the Continental Frigates were ordered to South Carolina. I do not know the views of Congress in making this disposition, but should they have no particular object in contemplation I would venture to recommend their being ordered to join the Counts Fleet, which in my opinion would be much benefitted by an additional

number of Frigates, especially for the Navigation of the North River and the sound. I think it would be also well, should the Marine Committee be directed to turn their attention to the transportation of Flour from the Delaware and Chesapeake by Water. Should we obtain the command of the Sea, Vessels may, without the least dange⟨r,⟩ be introduced into the Hook, thence the Amboy from whence their Cargoes may be easily conveyed in Boats up Newark Bay. Or should some of them run round into the Sound it would be equally, nay, more convenient. Should we operate to the Eastward, measures of this kind will be indispensibly necessarry, as the length and difficulty of land Carriage will render the support of any considerable Body of Men almost impossible.
        The Wheat of Maryland being in more forwardness for grinding than any other, I could wish that Governor Johnson may be requested to push the purchases within that State. The Commissary General gives the fullest incouragement on the score of Beef, but of Flour he continues to express his fears. I have the honor to be with the greatest Respect Your Excellency’s Most obt Servt
        
          Go: Washington
        
      